 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 1 of 15

IN THE UNITED STATES DISTRCT COURT

DISTRICT OF NEVADA

EDWARD ALLEN READ, Case No.:
Plaintiff,

vs.
COMPLAINT FOR PERSONAL INJURY
DAVID ABDREW KING; DECKER TRUCK
LINE, INC., a Foreign Corporation;
KRISTOPHER GARY BARON; SELLAND
AUTO TRANSPORT, INC. a Foreign
Corporation; DOES I through X, inclusive and
ROE CORPORATIONS I through X, inclusive,

Defendants.

 

 

COMES NOW, Plaintiff, EDWARD ALLEN READ, by and through his attorneys of
record, NATHAN S. DEAVER, ESQ. and BRICE J. CRAFTON, ESQ. of the law firm of
DEAVER | CRAFTON, and as and for his causes of action against the above-named Defendants,
hereby complains and alleges as follows:

PARTIES
1. Atall relevant times, Plaintiff, EDWARD ALLEN READ, was and is a United States citizen
who was domiciled in the State of Nevada.
2. Upon information and belief, at all relevant times, Defendant, DAVID ABDREW KING,
was and is a United States citizen who was domiciled in the State of Mississippi.
3. Upon information and belief, at all relevant times, Defendant, DAVID ABDREW KING, was
driving a vehicle owned by DECKER TRUCK LINE, INC., a Foreign Corporation which, at

all times relevant herein, had its principal offices in Fort Dodge, Iowa.

 
Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 2 of 15

1 1/4. Upon information and belief, at all relevant times, Defendant KRISTOPHER GARY
2 BARON, was and is, a United States citizen who was domiciled in the State of Utah.

3 ||5. Upon information and belief, at all relevant times, Defendant KRISTOPHER GARY
4 BARON, was driving a vehicle owned by Defendant, SELLAND AUTO TRANSPORT,
5 INC., a Foreign Corporation, which at all times relevant herein, had its principal offices in
6 Seattle, Washington.

7 ||6. The true names and capacities, whether individual, corporate, associate, or otherwise, of DOE

8 Defendants I through X and ROE CORPORATIONS I through X are unknown to Plaintiff,

9 who therefore sues said Defendants by such fictitious names. Plaintiff is informed and

10 believes, and on that basis alleges, that each of the Defendants designated as DOE Defendants

= 11 and ROE CORPORATIONS are responsible in some manner for the events and occurrences
a 12 referenced in this Complaint, and/or owes money to Plaintiff and/or may be affiliated with
= 13 one of the other Defendants or may claim some interest in the subject matter of this Complaint.
~ 14 Plaintiff will ask leave of the Court to amend this Complaint and insert the true names and

 

15 | capacities of DOE Defendants I through X and ROE CORPORATIONS I through X when
16 the identities of the same have been ascertained, and to join said Defendants in this action.
17 JURISDICTION AND VENUE

18 || 7. All of the vehicular collisions complained of herein occurred in the State of Oregon.

19 ||8. This Court has original jurisdiction over this action because Plaintiff, EDWARD ALLEN
20 READ, is a resident of the County of Clark, State of Nevada.

21 ||9. This Court has original jurisdiction over this action under 28 U.S.C. § 1332, in that the amount
22 of controversy exceeds seventy five thousand dollars ($75,000) and Plaintiff, EDWARD
23 ALLEN READ, isa citizen ofa state which is different from the states where the Defendants,
24 and each of them, are domiciled or are incorporated or have their principal places of business.

2

 

 

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 3 of 15

10.

11.

12.

14,

15.

16,

17.

18.

Venue is proper in this district, because the Plaintiff is a Nevada resident and the accident
occurred in Rufus, Oregon, which fall within the jurisdiction of this Court.

FACTUAL ALLEGATIONS
On or about February 15, 2017, Plaintiff, EDWARD ALLEN READ, was a long distance
truck driver, whose principal duties were to pick up and deliver high-end vehicles to various
auto dealerships in the United States.
At all relevant times herein mentioned, the Plaintiff, EDWARD ALLEN READ, was

operating a 2017 Peterbilt TK vehicle.

. On or about February 15, 2017, Plaintiff, EDWARD ALLEN READ, was operating his

vehicle, on westbound on I-84.

Because there was ice on the road and it had started snowing, the Plaintiff feared that the
road conditions made it too hazardous to continue driving on the highway. Consequently, he
pulled his vehicle off to the right shoulder of the road, near Rufus, Oregon, just before exit
114,

While sitting in his truck on the right shoulder of the road, a Volvo Tractor semi truck driven
by Defendant, DAVID ABDREW KING, and owned by Defendant, DECKER TRUCK
LINE, INC., struck the driver’s side of the Plaintiff's vehicle in multiple locations.
Thereafter, Defendant, DAVID ABDREW KING, pulled his vehicle in front of the Plaintiff s
vehicle, and waited on the right shoulder of the road for an Oregon State Trooper to arrive.
Upon his arrival, the Oregon State Trooper, Mathew Zistel, instructed both the Plaintiff,
EDWARD ALLEN READ, and Defendant, DAVID ABDREW KING, to exchange
insurance information, and the trooper returned to his patrol car to obtain an event number.
While the Plaintiff was sitting in his vehicle, a Volvo Semi-Tractor driven by Defendant,
KRISTOPHER GARY BARON, and owned by Defendant, SELLAND AUTO

3

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 4 of 15

19.

20.

21.

22.

23.

24.

TRANSPORT, INC., approaching from the rear of the Plaintiffs vehicle, lost control of his
vehicle.

As a direct and proximate result of the two (2) above-described incidents, the vehicle of the
Plaintiff, EDWARD ALLEN READ, sustained substantial damage.

As a direct and proximate result of the two (2) subject incidents, the Plaintiff sustained severe
permanent injury requiring medical attention and to experience pain and suffering.

At all times relevant herein, Defendant, DAVID ABDREW KING, while operating a vehicle
owned by Defendant, DECKER TRUCK LINES, INC., in the State of Oregon, failed to use
due care and properly obey traffic regulations when he operated his vehicle in a negligent,
reckless and unlawful manner, and caused collisions with Plaintiff's vehicle, caused injuries
to Plaintiff's person, caused damages to Plaintiff's vehicle, and caused Plaintiff to sustain
economic damages and lost business opportunities.

At all times relevant herein, Defendant, KRISTOPHER GARY BARON, while operating a
vehicle owned by Defendant, SELLAND AUTO TRANSPORT, INC., in the State of
Oregon, failed to use due care and properly obey traffic regulations when he operated his
vehicle in a negligent, reckless and unlawful manner, and caused collisions with Plaintiffs
vehicle, caused injuries to Plaintiff's person, caused damages to Plaintiffs vehicle, and caused
Plaintiff to sustain economic damages and lost business opportunities.

That at all times relevant herein, Defendant, DAVID ABDREW KING, was an employee
and/or agent and/or representative and/or contractor of Defendant, DECKER TRUCK LINE,
INC.

That at all times relevant herein, the relationship between Defendant, DAVID ABDREW

KING, and Defendant, DECKER TRUCK LINE, INC., is, and was, a “for profit” relationship

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 5 of 15

25.

26.

27.

28.

29.

30.

from which both Defendant, DAVID ABDREW KING and Defendant, DECKER TRUCK.
LINE, INC., benefitted economically.

That Defendant, DAVID ABDREW KING, owed a duty to Plaintiff, EDWARD ALLEN
READ, to operate the vehicle he was driving on behalf of Defendant, DECKER TRUCK
LINE, INC., in a reasonable, negligent-free manner. That Defendant, DAVID ABDREW
KING, breached that duty.

That Defendant, DECKER TRUCK LINE, INC., by and through its agents and
representatives, is liable for any injuries or damages suffered by Plaintiff, EDWARD ALLEN
READ.

That at all times relevant herein, the relationship between Defendant, KRISTOPHER GARY
BARON, and Defendant, SELLAND AUTO TRANSPORT, INC., is, and was, a “for profit”
relationship from which both Defendant, KRISTOPHER GARY BARON and Defendant,
SELLAND AUTO TRANSPORT, INC., benefitted economically.

That Defendant, KRISTOPHER GARY BARON, owed a duty to Plaintiff, EDWARD
ALLEN READ, to operate the vehicle he was driving on behalf of Defendant, SELLAND
AUTO TRANSPORT, INC., in a reasonable, negligent-free manner. That Defendant,
KRISTOPHER GARY BARON, breached that duty.

That Defendant, SELLAND AUTO TRANSPORT, INC., through its agents and
representatives, is liable for any injuries or damages suffered by Plaintiff, EDWARD ALLEN
READ.

That, as a direct result of the negligence of the Defendants, and each of them, Plaintiff,
EDWARD ALLEN READ, has suffered serious injuries to his person and property, which

may be permanent in nature, as well as loss of enjoyment of life, pain and suffering.

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 6 of 15

31,

32.

34,

35.

36.

. Plaintiff incorporates by this reference each and every allegation previously made in this

. In addition, Plaintiff was required to incur expenses for medical care, treatment and expenses

That, as a direct result of the negligence of the defendants, and each of them, Plaintiff,
EDWARD ALLEN READ, has suffered financial damage due to the severe damage to his
vehicle, and his inability to fulfill business contracts.

That Defendants, and each of them, are liable for the injuries suffered by Plaintiff on theories
of negligence, vicarious liability, Negligent Hiring and Retention, and negligence per se.

FIRST CAUSE OF ACTION
(Negligence as to all Defendants)

Complaint, in paragraphs | to 32 above, as if here fully set forth.
Defendants, and each of them, owed a duty of care to Plaintiff to operate their vehicles in a
careful, responsible, and reasonably prudent manner.

Defendant, breached this duty when they negligently, recklessly, and/or carelessly
maintained, controlled, and/or operated their vehicles by failing to use due care, failing to
operate their vehicles in a safe manner under existing conditions, failing to pay attention, and
speeding, all and each of which thereby directly and proximately caused the injuries and
damages complained of herein as suffered by Plaintiff.
As a direct and proximate result of the aforementioned negligence, carelessness, and/or
recklessness of Defendants, and each of them, Plaintiff sustained severe bodily trauma, all or
some of which may be permanent and disabling in nature all to his general and compensatory

damage.

incidental thereto, all to his detriment, in an amount unknown at this time, and may be required
in the future to incur expenses for medical care and treatment, including surgery, physicians,
nurses, physical therapists, hospitalization, x-rays, medicine and general medical care in an

amount not yet ascertained, and in this regard Plaintiff prays leave of the Court to insert all
6

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 7 of 15

39.

40.

41.

42.

43.

44.

[TT]

. As a direct and proximate result of the negligence and/or carelessness of Defendants,

said damages herein when the same have been fully ascertained or proven at the time of trial

herein.

and each of them, Plaintiff has endured pain and suffering, worry, anxiety, emotional distress,
loss of enjoyment of life, and will continue to endure said losses for an indefinite period of
time in the future.

As a direct and proximate result of the negligence of the defendants, and each of them, the
Plaintiff has sustained property damage, including but not limited to, the damage to his vehicle.
As a direct and proximate result of the negligence of the defendants, and each of them, the
Plaintiff has sustained economic losses, including but not limited to, his inability to fulfill his
contractual obligations to third parties.

That Defendants, and each of them, are liable for the injuries suffered by Plaintiff.
It has been necessary for Plaintiff to retain the services of the law firm

DEAVER | CRAFTON to represent him the above-entitled matter, and Plaintiff is entitled to
reasonable attorney’s fees and costs incurred herein

SECOND CAUSE OF ACTION
(Negligence Per Se as to all Defendants)

Plaintiff incorporates by this reference each and every allegation previously made in this
Complaint, in paragraphs | to 42, as if here fully set forth.
Plaintiff is informed, believes, and thereupon alleges, that Defendant, DAVID ABDREW
KING and Defendant, KRISTOPHER GARY BARON, operated their vehicles in a manner
that violates State of Oregon’s statutes, laws and ordinances, including, but not limited to,

failure to use due care in the operation of a vehicle, speeding and improper driving.

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 8 of 15

45.

46.

47.

48.

49,

50.

Plaintiff is within the class of person intended to be protected by the statutes, laws and
ordinances of the State of Oregon.

The injuries suffered by Plaintiff were of the type against which the statutes, laws andi
ordinances of the State of Oregon were intended to protect.

That, as a direct and proximate result of the aforementioned negligence, carelessness and/or
recklessness of Defendant, DAVID ABDREW KING, driving on behalf of Defendant,
DECKER TRUCK LINE, INC., and Defendant, KRISTOPHER GARY BARON, driving onl
behalf of Defendant SELLAND AUTO TRANSPORT, INC., Plaintiff suffered physical
injuries, pain and suffering damages, and loss of enjoyment of life, some of which conditions
are permanent and disabling.
As a direct and proximate result of the negligence of the defendants, and each of them,
Plaintiff, incurred, and continues to incur special damages. Plaintiff has also suffered general
damages in additional amounts to be proven at trial.
As a direct and proximate result of the aforementioned negligence, carelessness, and/or
recklessness of Defendants, and each of them, Plaintiff sustained severe bodily trauma, all or
some of which may be permanent and disabling in nature all to his general and compensatory
damage
In addition, Plaintiff was required to incur expenses for medical care, treatment and expenses
incidental thereto, all to his detriment, in an amount unknown at this time, and may be required
in the future to incur expenses for medical care and treatment, including surgery, physicians
nurses, physical therapists, hospitalization, x-rays, medicine and general medical care in an
amount not yet ascertained, and in this regard Plaintiff prays leave of the Court to insert all
said damages herein when the same have been fully ascertained or proven at the time of trial

herein.

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 9 of 15

SI.

52.

54,

55.

. Asa direct and proximate result of the negligence of the defendants, and each of them, the

. Plaintiff hereby incorporates paragraphs No. | through No. 60 of this Complaint as if set forth

. Defendants, and each of them, had a duty to use reasonable care to select employees and/or

As a direct and proximate result of the negligence and/or carelessness of Defendants, and each
of them, Plaintiff has endured pain and suffering, worry, anxiety, emotional distress, loss of
enjoyment of life, and will continue to endure said losses for an indefinite period of time in the
future.

That Defendants, and each of them, are liable for the injuries suffered by Plaintiff.

Plaintiff has sustained property damage, including but not limited to, the damage to his vehicle.
As a direct and proximate result of the negligence of the defendants, and each of them, the
Plaintiff has sustained economic losses, including but not limited to, his inability to fulfill his
contractual obligations to third parties.
It has been necessary for Plaintiff to retain the services of the law firm DEAVER | CRAFTON
to represent him the above-entitled matter, and Plaintiff is entitled to reasonable attorney’s fees

and costs incurred herein.

THIRD CAUSE OF ACTION
(Negligent Hiring And Retention)

fully herein.

agents and/or contractors who were competent and fit to perform the duties required as an
employee and/.or agent and/or contractor. Defendants, and each of them, owed such duty to
Plaintiff, EDWARD ALLEN READ, and such duty was breached by the Defendants, and

each of them.

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

58.

Gay
OD

60.

61.

62.

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 10 of 15

Defendants, and each of them, knew, or should have known, that Defendant, DAVID
ABDREW KING, and Defendant, KRISTOPHER GARY BARON, would be likely to

operate their motor vehicles in a negligent, careless and/or reckless manner.

. Defendants, and each of them, knew, or should have known, that Defendant, DAVID

ABDREW KING and Defendant, KRISTOPHER GARY BARON, were not competent or
fit for the duties required of them as employees and/or agents and/or contractors, and
Detendants, and each of them, breached their duty to use reasonable care to select and retain
employees and/or agents and/or contractors who was competent and fit for the position.

As a result of the negligence of the Defendants, and each of them, in hiring and retaining
Defendant, DAVID ABDREW KING, and Defendant, KRISTOPHER GARY BARON,
Plaintiff, EDWARD ALLEN READ. was injured as alleged above.

As a direct and proximate result of the aforementioned negligence, carelessness and/or
recklessness of Defendant, DAVID ABDREW KING, driving on behalf of Defendant,
DECKER TRUCK LINE, INC., and Defendant, KRISTOPHER GARY BARON, driving on
behalf of Defendant SELLAND AUTO TRANSPORT, INC., Plaintiff suffered physical
injuries, pain and suffering damages, and loss of enjoyment of life, some of which conditions
are permanent and disabling.

As a direct and proximate result of the negligence of the defendants, and each of them,
Plaintiff, incurred, and continues to incur special damages. Plaintiff has also suffered general

damages in additional amounts to be proven at trial.

. As a direct and proximate result of the aforementioned negligence, carelessness, and/or

recklessness of Defendants, and each of them, Plaintiff sustained severe bodily trauma, all or
some of which may be permanent and disabling in nature all to his general and compensatory

damage.

10

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

64.

66.

67.

68.

69.

(ase 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 11 of 15

In addition, Plaintiff was required to incur expenses for medical care, treatment and expenses
incidental thereto, all to his detriment, in an amount unknown at this time, and may be required
in the future to incur expenses for medical care and treatment, including surgery, physicians,
nurses, physical therapists, hospitalization, x-rays, medicine and general medical care in an
amount not yet ascertained, and in this regard Plaintiff prays leave of the Court to insert all
said damages herein when the same have been fully ascertained or proven at the time of trial

herein.

. As a direct and proximate result of the negligence and/or carelessness of Defendants, and

each of them, Plaintiffhas endured pain and suffering, worry, anxiety, emotional distress, loss
of enjoyment of life, and will continue to endure said losses for an indefinite period of time
in the future.

That Defendants, and each of them, are liable for the injuries suffered by Plaintiff.

As a direct and proximate result of the negligence of the defendants, and each of them, the

Plaintiff has sustained property damage, including but not limited to, the damage to his
vehicle.

As a direct and proximate result of the negligence of the defendants, and each of them, the
Plaintiff has sustained economic losses, including but not limited to, his inability to fulfill his
contractual obligations to third parties.

It has been necessary for Plaintiff to retain the services of the law firm
DEAVER | CRAFTON to represent him the above-entitled matter, and Plaintiff is entitled

to reasonable attorney’s fees and costs incurred herein.

// 11

////

Vi

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 12 of 15

 

 

70.

72.

74.

FOURTH CAUSE OF ACTION
(Vicarious Liability/Respondent Superior)

Plaintiff hereby incorporates paragraphs No. | through No. 69 of this Complaint as if set forth

fully herein.

|. Plaintiff, EDWARD ALLEN READ, is informed and believes, that at the time of the first

subject accident, Defendant, DECKER TRUCK LINE, INC., was the employer and/or had
control of its agent and/or contractor and/or representative and/or employee, Defendant,
DAVID ABNEW KING, and that at all times relevant herein, Defendant, DAVID ABNEW
KING, was acting within the course and scope of his duties with Defendant, DECKER
TRUCK LINE, INC..

Under the doctrine of Respondent Superior, Defendant DECKER TRUCK LINE, INC., is
vicariously liable, jointly and severally, for the damages suffered by Plaintiff, EDWARD
ALLEN READ, as a direct and proximate result of its employees and/or agent’s negligence
while driving in the course and scope of Defendant, DAVID ABNEW KING’S employment
for Defendant, DECKER TRUCK LINE, INC., through its employees and/or agents, owed a

duty to Plaintiff to drive safely and to avoid dangerous and/or reckless conduct.

3. Defendant, DECKER TRUCK LINE, INC., , by and through its employees and/or agents,

breached its duties of due care by negligently, carelessly and recklessly failing to drive in a
safe manner which caused damage to Plaintiff, EDWARD ALLEN READ,

Plaintiff, EDWARD ALLEN READ, is informed and believes, that at the time of the first
subject accident, Defendant, SELLAND AUTO TRANSPORT, INC., was the employer
and/or had control of its agent and/or contractor and/or representative and/or employee,
Defendant, KRISTOPHER GARY BARON, and that at all times relevant herein, Defendant,
KRISTOPHER GARY BARON, was acting within the course and scope of his duties with

Defendant, SELLARD AUTO TRANSPORT, INC.,

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

75.

76,

78,

79,

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 13 of 15

Under the doctrine of Respondent Superior, Defendant SELLARD AUTO TRANSPORT,
INC., is vicariously liable, jointly and severally, for the damages suffered by Plaintiff,
EDWARD ALLEN READ, as a direct and proximate result of its employees

and/or agent’s negligence while driving in the course and scope of Defendant, KRISTOPHER
GARY BARON’S employment for Defendant, SELLARD AUTO TRANSPORT, INC.,
through its employees and/or agents, owed a duty to Plaintiff to drive safely and to avoid
dangerous and/or reckless conduct.

Defendant, SELLARD AUTO TRANSPORT, INC., , by and through its employees and/or
agents, breached its duties of due care by negligently, carelessly and recklessly failing to drive

in a safe manner which caused damage to Plaintiff, EDWARD ALLEN READ,

. As the direct and proximate consequences of the negligent, careless and reckless breaches of

duty of defendants, and each of them, Plaintiff suffered damages.

As a direct and proximate result of the aforementioned negligence, carelessness and/or
recklessness of Defendants, and each of them, Plaintiff suffered physical injuries, pain and
suffering damages, and loss of enjoyment of life, some of which conditions are permanent
and disabling.

As a direct and proximate result of the negligence of the defendants, and each of them,
Plaintiff, incurred, and continues to incur special damages. Plaintiff has also suffered general

damages in additional amounts to be proven at trial.

. As a direct and proximate result of the aforementioned negligence, carelessness, and/or

recklessness of Defendants, and each of them, Plaintiff sustained severe bodily trauma, all or
some of which may be permanent and disabling in nature all to his general and compensatory

damage.

13

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

$1.

82.

86,

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 14 of 15

In addition, Plaintiff was required to incur expenses for medical care, treatment and expenses
incidental thereto, all to his detriment, in an amount unknown at this time, and may be required
in the future to incur expenses for medical care and treatment, including surgery, physicians,
nurses, physical therapists, hospitalization, x-rays, medicine and general medical care in an
amount not yet ascertained, and in this regard Plaintiff prays leave of the Court to insert all
said damages herein when the same have been fully ascertained or proven at the time of trial
herein.

As a direct and proximate result of the negligence and/or carelessness of Defendants, and
each of them, Plaintiff has endured pain and suffering, worry, anxiety, emotional distress, loss
of enjoyment of life, and will continue to endure said losses for an indefinite period of time

in the future.

3. That Defendants, and each of them, are liable for the injuries suffered by Plaintiff.

. As a direct and proximate result of the negligence of the defendants, and each of them, the

Plaintiff has sustained property damage, including but not limited to, the damage to his

vehicle.

. As a direct and proximate result of the negligence of the defendants, and each of them, the

Plaintiff has sustained economic losses, including but not limited to, his inability to fulfill his
contractual obligations to third parties.

It has been necessary for Plaintiff to retain the services of the law firm

DEAVER | CRAFTON to represent him the above-entitled matter, and Plaintiff is entitled

to reasonable attorney’s fees and costs incurred herein.

14

 
 

ATTORNEYS AT LAW

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-00280-RFB-CWH Document1 Filed 02/14/19 Page 15 of 15

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, prays for relief judgment against Defendants, and each of

them, as follows:

1. Special damages, according to proof at trial;
2. General damages to be determined at time of trial;
3. Pre-judgment and post-judgment interest as allowed by law;
4, An award of Attorneys’ Fees, as allowed by law;
5. An award of taxable costs;
6. Actual, compensatory and statutory damages; and
7. For such other and further relief as the Court may deem appropriate.
y ty
DATED this |__ day of , 2019.
DEAVER | CRAFTON

fey

NATHAN S. DEAVER, ESQ.
Nevada Bar No. 11947
BRICE J. CRAFTON, ESQ.
NEVADA Bar No. 10558
810 E. Charleston Blvd.

Las Vegas, NV 89104
Attorneys for Plaintiff

16

 

 
